Citation Nr: 0907826	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-07 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for right shoulder 
mild degenerative joint disease, laxity of the shoulder 
capsule with crepitus and recurrent dislocation, currently at 
30 percent.

2.  Entitlement to an increased rating for left shoulder mild 
degenerative joint disease, laxity of the shoulder capsule 
with crepitus and recurrent dislocation, currently at 20 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to June 
1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2004 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An April 2007 private treatment record reflects that shoulder 
surgery was noted as a possible treatment for the conditions.  
Thus, it appears that the veteran's right and left shoulder 
disabilities have worsened since the most recent VA 
examination, which was conducted in October 2004.  As such, 
VA is required to afford him a contemporaneous VA examination 
to assess the current nature, extent and severity of his left 
shoulder disability.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  Thus, the Board has no discretion and must 
remand these claims.  

The Board also observes that the veteran receives VA and 
private treatment for his bilateral shoulder disability.  
Indeed, he informed VA that additional pertinent treatment 
records related existed at the VA Medical Centers in 
Alexandria and Shreveport, Louisiana.  Under the law, VA must 
obtain these records.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2008).  For this reason as well, the 
claims must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's recent 
treatment records from the Orthopedic 
Center of Louisiana, and the VA Medical 
Facilities in Alexandria and Shreveport, 
Louisiana, as well as any pertinent 
private treatment records.

2.  After associating with the claims 
folder any pertinent outstanding records, 
schedule the veteran for an appropriate VA 
examination to determine the nature, 
extent and severity of his right and left 
shoulder disabilities.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated tests, 
including range of motion studies, should 
be performed.  The examiner should express 
the findings of range of motion studies in 
degrees and in relation to normal range of 
motion, and should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination present.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion of the affected joint.  The 
examiner should set forth a complete 
rationale for all conclusions in a legible 
report.

3.  The AMC should readjudicate the 
claims.  If the benefits sought on appeal 
are not granted in full, a supplemental 
statement of the case should be issued and 
the veteran provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

